 

Exhibit 10.1

 

EXECUTION VERSION

 

THIRD FORBEARANCE AGREEMENT

 

THIS THIRD FORBEARANCE AGREEMENT, dated as of June 1, 2020 (this “Agreement”),
by and among MFA Financial, Inc. and its undersigned affiliates, jointly and
severally (each, a “Seller Entity,” and collectively, the “Companies”), and the
buyer parties listed on Schedule 1 hereto (collectively, the “Participating
Counterparties”), recites and provides as follows:

 

RECITALS

 

A.            The Companies are party to various repurchase agreements and other
related agreements with the Participating Counterparties, as well as certain
other agreements with the Participating Counterparties, including those set
forth on Schedule 2 (such agreements, collectively, the “Applicable
Agreements”).

 

B.            The Companies are party to that certain Forbearance Agreement,
dated as of April 10, 2020 (the “First Forbearance Agreement”), with certain
buyer parties listed on Schedule 1 thereto (the “First Forbearance
Counterparties”), and the forbearance period under the First Forbearance
Agreement ended on April 27, 2020.

 

C.            The Companies are party to that certain Second Forbearance
Agreement, dated as of April 27, 2020 (the “Second Forbearance Agreement”), with
certain buyer parties listed on Schedule 1 thereto (the “Second Forbearance
Counterparties”), and the forbearance period under the Second Forbearance
Agreement is scheduled to end on June 1, 2020.

 

D.            The Companies acknowledge and agree that various defaults and/or
events of default exist or are likely to exist, or with the passage of time will
or are likely to occur, under the terms of one or more of the Applicable
Agreements with Participating Counterparties, including without limitation on
account of (i) the failure by one or more Seller Entities to make certain
payments to the applicable Participating Counterparties under the Applicable
Agreements related to margin calls, requests for payments, other payment
provisions, financial covenants, or termination provisions, (ii) the failure by
one or more Seller Entities to deliver certain notices to Participating
Counterparties, and/or (iii) cross-default provisions under the Applicable
Agreements (collectively, the “Acknowledged Events of Default”).

 

E.            The Companies have requested that the Participating Counterparties
forbear from exercising any and all rights and remedies under the Applicable
Agreements or applicable law relating to any or all of the Acknowledged Events
of Default, unless as otherwise provided in this Agreement.

 

F.            The Participating Counterparties have agreed to forbear from
exercising their rights and remedies with respect to the Acknowledged Events of
Default solely during the Forbearance Period (as defined below) on the terms and
subject to the conditions set forth in this Agreement.

 



 

 

 

AGREEMENT

 

NOW, THEREFORE, for and in consideration of the promises, mutual covenants,
releases, and agreements herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.            Forbearance. From and after the Effective Date (as defined below)
and through the earlier of: (i) 4:30 p.m. Eastern Daylight Time on June 26,
2020, (ii) 4:30 p.m. Eastern Daylight Time on the third business day after the
occurrence of the matters set forth on Schedule 3, and (iii) the occurrence and
continuance of a Triggering Event (as defined herein) (the “Forbearance
Period”), each of the Participating Counterparties shall and hereby agrees to
forbear from exercising any of its rights or remedies, as applicable, under its
respective Applicable Agreements in respect of the Acknowledged Events of
Default; provided that, without limiting and subject to the foregoing, each
Participating Counterparty shall be permitted during the Forbearance Period to
request, demand, or provide notice of margin, collateral or payments under the
Applicable Agreements or other applicable law; provided further that nothing
contained herein will prevent a Participating Counterparty from exercising any
such rights or remedies that are required by FINRA Rule 4210 as long as the
applicable Participating Counterparty has exercised good faith efforts to obtain
a waiver of, an extension pursuant to, or to otherwise excuse compliance with,
FINRA Rule 4210.

 

Except as expressly set forth in this Agreement, nothing contained in this
Agreement shall be deemed to constitute a waiver of any Acknowledged Event of
Default or any other default, event of default or termination event under any of
the Applicable Agreements or an amendment, supplement or modification of any
term or condition of any of the Applicable Agreements. Upon the termination of
the Forbearance Period, the agreement of the Participating Counterparties to
forbear as set forth in this Section 1 shall be void ab initio and immediately
terminate without the requirement of any demand, presentment, protest, or notice
of any kind (including any written notice of such termination or any obligation
to provide notice of any default, event of default, termination event or
exercise of remedies that may be required under such Applicable Agreement), all
of which are hereby waived by the Companies. The Companies hereby acknowledge
and agree that, upon the termination of the Forbearance Period, the
Participating Counterparties that are party hereto may at any time, and from
time to time, in their sole and absolute discretion, with respect to the
Acknowledged Events of Default or any other default or event of default that may
have occurred under the Applicable Agreements, exercise against any applicable
Seller Entity (and its properties) any and all of their rights, remedies, powers
and privileges under and in accordance with such Applicable Agreements,
applicable law and/or equity, all of which rights, remedies, powers and
privileges are fully reserved by each of the Participating Counterparties, and
without regard to any grace or notice periods provided under such Applicable
Agreements, all of which shall be deemed to have expired.

 

2.            Security Interest. Pursuant and subject to the terms of the First
Forbearance Agreement and the Security and Collateral Agency Agreement, the
Companies granted a security interest in the Designated Assets (as defined in
the First Forbearance Agreement) to the Collateral Agent and its successors and
assigns, for the benefit of the First Forbearance Counterparties in accordance
with their respective Pro Rata Realized Losses. With respect to the security
interest granted by the Companies, (i) during the Forbearance Period, the
Companies shall have full power and authority to use cash collateral (as that
term is defined in section 363(a) of title 11 of the United States Code (the
“Bankruptcy Code”)) in accordance with the budget annexed hereto as Schedule 4,
subject to the variances set forth therein, and to make payments to
professionals of Participating Counterparties regardless of whether such amounts
are included in the budget, and (ii) upon the expiration of the Forbearance
Period, the lien on the Designated Assets shall be subject to a customary
carveout for professional fees and other wind-down expenses as set forth more
particularly in Section 7.3 of the Security and Collateral Agency Agreement. For
the avoidance of doubt, during the Forbearance Period, in no event shall any
Participating Counterparty have any contractual rights to enforce any provisions
of any Collateral Contract to which such Participating Counterparty is not a
party, and the Participating Counterparties’ rights with respect to the
Collateral Contracts (as defined in the First Forbearance Agreement) to which
they are not a party are solely rights to receive what Companies receive under
such Collateral Contracts. For the further avoidance of doubt, this Agreement
constitutes an “Additional Forbearance Agreement” as such term is defined in the
First Forbearance Agreement and in the Security and Collateral Agency Agreement.

 



2 

 

 

3.            Conditions to Effectiveness. This Agreement shall become effective
as of the date (the “Effective Date”) on which the following conditions shall
have been satisfied or waived in writing by the Participating Counterparties:

 

(a)the execution of this Agreement by the Companies and at least one First
Forbearance Counterparty, provided that, with respect to a Participating
Counterparty that executes a counterpart of this Agreement within one
(1) business day after the Effective Date, (i) this Agreement shall be effective
as to such Participating Counterparty upon such execution by such Participating
Counterparty and (ii) the Companies shall provide updated versions of Schedule 1
and Schedule 2 to all of the Participating Counterparties within one
(1) business day after execution by such Participating Counterparty;

 

(b)the security interests granted pursuant to the First Forbearance Agreement
and the Security and Collateral Agency Agreement shall have been perfected (in
the case of any assets that can be perfected with a UCC filing) or are being
perfected in accordance with the Security Documents;

 

(c)any default or event of default that has occurred and is continuing under the
Applicable Agreements other than the Acknowledged Events of Default that has
been expressly waived by the applicable Participating Counterparty is set forth
in Schedule 8;

 

(d)to the extent invoiced at least one business day prior to the Effective Date,
the Companies shall have paid the reasonable fees and out-of-pocket expenses of
counsel and other professional advisors to each Participating Counterparty; and

 

(e)immediately before and after giving effect to this Agreement, the
representations and warranties of the Companies set forth in Section 8 and 9
herein shall be true and correct in all material respects on and as of the
Effective Date.

 



3 

 

 

4.            Common Interest Rate. During the Forbearance Period,
notwithstanding any term in any Applicable Agreement to the contrary, the rate
of interest or the pricing rate that shall accrue on any and all obligations of
any Seller Entity owed to each Participating Counterparty under such Applicable
Agreement shall be the sum of (i) LIBOR (as defined and determined pursuant to
the terms of each Applicable Agreement) plus (ii) 5% (the “Common Rate”).
Notwithstanding the first sentence of this Section 4, during the Forbearance
Period, the obligations owing under each Applicable Agreement shall accrue at
the greater of the Common Rate or the rate of interest the related Participating
Counterparty is entitled to charge thereunder (the “Contractual Rate”), but the
obligation of the Seller Entities to pay any excess in the amount of interest
accrued at the Contractual Rate over the amount of interest accrued at the
Common Rate shall be deferred for each Participating Counterparty until, and
shall be payable to such Participating Counterparty upon, the termination of the
Forbearance Period. During the Forbearance Period, to the extent the income,
funds, cash collateral and other proceeds received under or in connection with
an Applicable Agreement and/or Applicable Assets thereunder is insufficient to
pay the Common Rate due on the applicable due date under such Applicable
Agreement, the applicable Seller Entity shall pay such unpaid amount on such due
date.

 

5.            Agreement to Extend Maturity. During the Forbearance Period,
notwithstanding any term in any Applicable Agreement to the contrary, each
Participating Counterparty agrees to extend the maturity dates of each of its
Applicable Agreements until the end of the Forbearance Period. Each
Participating Counterparty shall instruct the applicable prime brokerage to
treat the terms of each of its Applicable Agreements as having been overridden
as set forth in this Section 5.

 

6.            Application of Designated Assets. Following liquidation thereof
pursuant to the Security and Collateral Agency Agreement, the Designated Assets
shall be applied and paid to Participating Counterparties based upon each
Participating Counterparty’s Pro Rata Realized Losses. In addition, as set forth
in the First Forbearance Agreement, with respect to any First Forbearance
Counterparty that was not a Second Forbearance Counterparty, the Designated
Assets to be applied and paid to such First Forbearance Counterparty shall be
calculated based upon fifty percent of the Designated Assets. For the avoidance
of doubt, although the application and payment of Designated Assets shall be
calculated as set forth in this Section 6 and Section 6 of the First Forbearance
Agreement, a First Forbearance Counterparty that did not execute the Second
Forbearance Agreement shall not, and shall not be deemed to waive, release or
otherwise modify the security interest in and lien on the Designated Assets or
its claims under its Applicable Agreements. For each Second Forbearance
Counterparty, the Designated Assets to be applied and paid to such Second
Forbearance Counterparty shall be calculated based on one hundred percent of the
Designated Assets.

 

7.            Dispositions of Collateral.

 

(a)Subject to advance written notice to all Participating Counterparties, the
Companies and a Participating Counterparty may agree to terminate a transaction
pursuant to an Applicable Agreement (“Applicable Transaction”) in whole or in
part through a liquidation, close-out, optional termination or the sale of, in
each case, all or a portion of the assets (including, without limitation, cash)
subject to such Applicable Agreement (“Applicable Assets”), provided that
(x) each sale of the Applicable Assets shall be made on an arm’s length basis by
the Companies on customary market terms (which may include sales to affiliates
of the Companies or the Participating Counterparties and/or the credit bidding
of assets by the Participating Counterparties) and (y) unless otherwise approved
by the Required Counterparties, no such sale will result in a loss in excess of
the amounts set forth in Section 7(b) below.

 



4 

 

 

(b)The Required Counterparties shall be deemed to have approved (i) the sale of
a Loan Asset or a pool of Loan Assets provided that such sale does not result in
a loss in excess of 1% of the Participating Counterparty’s Loan Balance, and
(ii) the sale of Securities Assets to the extent that such sale does not result
in an Aggregate Securities Net Loss in excess of 10% of the Participating
Counterparty’s Securities Balance.

 

(c)Within two (2) business days after settlement of a sale in accordance with
this Section 7, the Companies shall send a report detailing any gains and/or
losses and the then current outstanding amounts due under the related Applicable
Agreements in form and substance reasonably acceptable to the parties.

 

(d)All proceeds of any such termination described above (net of reasonable and
customary expenses (if any) in connection with the applicable disposition) shall
be remitted to and applied by the relevant Participating Counterparty as
follows: (i) first, to the outstanding repurchase price in respect of the
disposed Applicable Assets, (ii) second, to outstanding margin deficits with
respect to such Applicable Agreement, (iii) third, to all other obligations owed
under such Applicable Agreement, (iv) fourth, to all other obligations owed by
the Companies or their affiliates to the relevant Participating Counterparty or
its affiliates under any other Applicable Agreement (regardless of whether the
applicable Participating Counterparty or such affiliate has a contractual right
to do so under the Applicable Agreements or any other agreement with any of the
Companies), and (v) fifth, after termination of all of a Participating
Counterparty’s Applicable Agreements, satisfaction of all obligations
thereunder, and application of all remaining proceeds in accordance with the
foregoing, any further proceeds shall be subject to the lien and security
interest granted in Section 2 of the First Forbearance Agreement and any such
excess cash proceeds shall be remitted directly to Deposit Accounts (as defined
in the Security and Collateral Agency Agreement) that are subject to Deposit
Account Control Agreements (as defined in the Security and Collateral Agency
Agreement).

 

(e)The Companies and the Participating Counterparties will reasonably cooperate
to facilitate the sales contemplated in this Section 7 and any sales executed
prior to the Effective Date, and the Companies shall use best efforts to receive
the consent of the Required Counterparties as required in Section 7(b) above.

 

(f)Further, all cash collateral that is held by any Participating Counterparty
or any affiliate thereof in connection with any Applicable Agreement shall be
applied by the relevant Participating Counterparty in accordance with the
foregoing.

 



5 

 

 

8.            Representations and Agreements of the Companies. Each of the
Companies hereby represents and warrants that each of the following statements
is true, accurate and complete as of the date hereof: 

 

(a)Each of the Companies understands the temporary nature of the provisions of
this Agreement and recognizes that no Participating Counterparty has any
obligation to expand or extend any of the terms hereof;

 

(b)There are no material agreements between the Companies and any other
counterparties that have not been disclosed to the Participating Counterparties;

 

(c)The Companies are in good standing with respect to any governmental or other
agency which may regulate them; and

 

(d)The Companies have not received any notice of default or event of default
under any Applicable Agreements and the Companies have not received any notice
of default relating to any other indebtedness, except as specified in Schedule
5.

 

9.            Representations and Warranties by All Parties. Each of the parties
hereto hereby represents and warrants that each of the following statements is
true, accurate and complete as to such party as of the date hereof:

 

(a)Such party has carefully read and fully understood all of the terms and
conditions of this Agreement;

 

(b)Such party has consulted with, or had a full and fair opportunity to consult
with, an attorney regarding the terms and conditions of this Agreement;

 

(c)Such party has had a full and fair opportunity to participate in the drafting
of this Agreement;

 

(d)Such party is freely, voluntarily, knowingly, and intelligently entering into
this Agreement;

 

(e)In entering into this Agreement, such party has not relied upon any
representation, warranty, covenant or agreement not expressly set forth herein
or in its respective Applicable Agreement;

 

(f)This Agreement has been duly authorized and validly executed and delivered by
such party and constitutes each such party’s legal, valid and binding
obligation, enforceable in accordance with its terms;

 

(g)Such party is executing this Agreement and agreeing to be bound on account of
all Applicable Agreements to which it is a party; and

 

(h)Such party is duly organized, validly existing and in good standing under the
laws of its jurisdiction of formation and has the full power and legal authority
to execute this Agreement, consummate the transactions contemplated hereby, and
perform its obligations hereunder.

 



6 

 

 

10.           Covenants by the Companies. The Companies hereby covenant that,
during the Forbearance Period:

 

(a)no later than June 15, 2020, the matters set forth in Schedule 7 shall have
occurred or the Companies shall make a payment to reduce the principal balance
owed to each Participating Counterparty in an amount equal to its Pro Rata UPB
Share of $100 million;

 

(b)no dividend or other distribution shall be made on any preferred or common
stock of any Seller Entity;

 

(c)the independent directors of any Seller Entity shall be paid only with common
stock in such Seller Entity, except with respect to Independent Directors of
special purpose entity Seller Entity subsidiaries of MFA Financial, Inc.;

 

(d)in connection with a Non-Participating Counterparty’s agreement to waive, or
forbear from exercising remedies with respect to, a default or potential default
under a repurchase agreement or similar agreement with such Non-Participating
Counterparty, if any of the Companies agrees (x) to provide any benefit or
consideration to such Non-Participating Counterparty that is more favorable than
the consideration or benefits offered hereunder (including, without limitation,
the benefit of a forbearance period of shorter duration than the Forbearance
Period and the payment of any fees in connection with such waiver or
forbearance) or (y) to any terms or conditions with such Non-Participating
Counterparty that are more favorable than the terms set forth in this Agreement,
(i) the Companies shall provide advance written notice to the Participating
Counterparties of such consideration, benefit, terms or conditions and (ii) such
consideration, benefit, terms or condition shall be deemed incorporated herein
and each of the Participating Counterparties shall be provided with such
consideration or benefit on the same terms as such Non-Participating
Counterparty, without the need of any further action on the part of any party,
except that the Companies shall take such actions as may be necessary or
reasonably requested by any Participating Counterparty to perfect the rights of
the Participating Counterparties in and to such benefits, and provided, further,
for the avoidance of doubt, that neither the First Forbearance Agreement nor the
Second Forbearance Agreement constitute an agreement with a Non-Participating
Counterparty for purposes of this Section 10(d);

 

(e)the Companies shall cooperate fully with the Participating Counterparties and
their respective agents and professionals (legal and financial), including in
connection with any financial review or appraisal of the businesses, assets or
financial condition of the Companies, to provide the Participating
Counterparties and their respective agents and professionals with all reasonably
requested information, in all cases at the expense of the Companies. Without
limiting the foregoing, (i) upon the request of any Participating Counterparty,
and subject to compliance with the confidentiality provisions included in such
Applicable Agreement, the Companies shall grant such Participating Counterparty
and its respective professionals (including, without limitation, its lawyers,
accountants, appraisers and financial advisors) reasonable access to, and shall
as promptly as practical schedule meetings and conference calls with, management
personnel and any financial advisors or restructuring consultants retained by
the Companies, (ii) the Companies shall on or prior to the Effective Date have
created a data room with outstanding principal balance and asset information in
a form acceptable to the Participating Counterparties, including loan tapes and
CUSIP numbers for all outstanding transactions, and (iii) the Companies’
financial advisor shall furnish the Participating Counterparties with daily
reporting of transactions entered into by the Companies on the previous business
day, including relevant details of any sales of encumbered assets and repayment
of associated financing, principal and interest cash flows collected from
encumbered assets that are used to pay down associated financing, and other
significant cash flows from transactions involving (1) all dispositions pursuant
to Section 7 of this Agreement, (2) settlement of sales of previously unsettled
encumbered or unencumbered assets that occurred prior to execution of this
agreement, (3) settlements or accommodations from financing counterparties not
party to this agreement; (4) cash outflows and related details on payments for
general and administrative or other expenses in the normal course of the
Companies’ business to the extent that they exceed $500,000 on any given day as
well as details on any single expense exceeding $200,000, and (5) consolidated
financial balance sheet information for MFA Financial, Inc., and any other
information required to be provided under any of the Applicable Agreements,
including daily reporting on margin calls;

 



7 

 

 

(f)the Companies shall pay the reasonable and documented professional fees and
expenses, including legal fees, of each Participating Counterparty incurred in
connection with the consideration of the forbearance provided for herein
(including any diligence and analysis in respect thereof) and the negotiation
and execution of this Agreement and any extension or modification thereof,
including fees and expenses of a financial advisor for the Participating
Counterparties;

 

(g)no draws shall be made under any Applicable Agreement of a Participating
Counterparty, except with respect to the agreements set forth in Schedule 6
hereto;

 

(h)unless otherwise agreed upon by the Participating Counterparties, the
Companies shall make no draws upon or otherwise access extensions of credit,
including any further sales or repurchases, including, without limitation, from
affiliates, except with respect to the agreements set forth in Schedule 6
hereto;

 

(i)unless otherwise agreed upon by the Participating Counterparties, no payments
shall be made to any lender, creditor or other obligee under any indebtedness
obligation of any kind of any of the Companies, including without limitation to
the Participating Counterparties under the Applicable Agreements (other than as
expressly permitted under this Agreement, including payments contemplated in the
budget annexed hereto as Schedule 4);

 

(j)all income, funds, cash collateral and other proceeds received under or in
connection with any Applicable Agreement and/or any Applicable Assets thereunder
(including any such income, funds, cash collateral or other proceeds that are in
the possession of the applicable Participating Counterparty on the date hereof
and/or would otherwise be required to be paid to the Companies pursuant to such
Applicable Agreement) shall be applied by the relevant Participating
Counterparty as follows: (i) first, to all accrued and unpaid interest
(including price differential) owed under such Applicable Agreement and
hereunder, (ii) second, to outstanding margin deficits under such Applicable
Agreement, (iii) third, to reduce the outstanding principal amount (including
any repurchase price) owed to such Participating Counterparty under such
Applicable Agreement (notwithstanding any principal repayment schedule in the
Applicable Agreement to the contrary), (iv) fourth, to all other obligations
owed by the Companies or their affiliates to the relevant Participating
Counterparty or its affiliates under any other Applicable Agreement (regardless
of whether the applicable Participating Counterparty or such affiliate has a
contractual right to do so under the Applicable Agreements or any other
agreement with any of the Companies), including fees and expenses, and
(v) fifth, any further proceeds shall be subject to the lien and security
interest granted in Section 2 of the First Forbearance Agreement; provided,
however, for the avoidance of doubt, except with respect to the payment of
interest as set forth above in Section 4, that during the Forbearance Period
payments of interest (including price differential), principal, and other
obligations shall be made from income and other proceeds in accordance with the
foregoing and not based on any due dates, schedules, or other timing set forth
in the Applicable Agreements;

 



8 

 

 

(k)upon the reasonable request of any Participating Counterparty and at the
Companies’ expense, shall make, execute, endorse, acknowledge, file, record,
register and/or deliver such agreements, documents, instruments and further
assurances (including, without limitation, financing statements in applicable
jurisdictions, delivery of custodial receipts in the name of and for the benefit
of the Collateral Agent from any custodians holding any mortgage-loan related
assets, delivery, together with endorsements in blank, of all physical
securities comprising Designated Assets, and creation of segregated securities
accounts (and the crediting thereto of all securities constituting Designated
Assets) and deposit accounts for any Designated Assets (and crediting thereto of
all cash constituting Designated Assets) and execution of control agreements for
the same) and take such other actions as may be reasonably appropriate or
advisable to create, perfect, preserve or protect the security interest of the
Collateral Agent on behalf of the Participating Counterparties granted in
Section 2 of the First Forbearance Agreement;

 

(l)the Companies shall continue to make a good faith effort to develop a
business plan and undertake a deleveraging process in accordance with their
business judgment to accomplish such deleveraging;

 

(m)the Companies shall promptly notify each Participating Counterparty of the
occurrence of any Triggering Event and in any event no later than one business
day following the occurrence thereof (or in the case of a Triggering Event
described in clauses (iii) (solely with respect to a voluntary filing), (vi),
(vii), (viii), (xi) or (xiii) of the definition of “Triggering Event,” one
business day prior to such expected filing or payment), which notice shall state
that such Triggering Event occurred and set forth, in reasonable detail, the
facts and circumstances that gave rise to such Triggering Event;

 



9 

 

 

(n)the Companies shall promptly, and in any event no later than one business day
after receipt of notice thereof, notify each Participating Counterparty of any
default, event of default, termination notices, enforcement notices, calculation
statements, and related notices and correspondences received by the Companies in
connection with any repurchase agreements with Non-Participating Counterparties
or any material indebtedness of the Companies, or any other agreement that could
give rise to a cross default under any of the foregoing;

 

(o)the Companies acknowledge and agree that New York Governor Andrew Cuomo’s
Executive Order No. 202.9, “Continuing Temporary Suspension and Modification of
Laws Relating to Disaster Emergency” is inapplicable to any of the Applicable
Agreements, and that the Companies will not seek to challenge or assert a claim
or defense against any Participating Counterparty on the basis of such executive
order;

 

(p)unless otherwise agreed upon by the Required Counterparties, each Seller
Entity shall not enter into any new repurchase agreements, forward transaction
agreements, hedging agreements, ISDA agreements, warehouse agreements, swap
agreements, loan agreements, and other related agreements or any transactions
thereunder or any new transactions under an Applicable Agreements or any other
similar agreement, or grant any liens upon its assets on account of the forgoing
or incur any other indebtedness of the Companies;

 

(q)the Companies shall provide notice to all Participating Counterparties
promptly, and no later than one business day after, (i) the exercise of remedies
in connection with a Triggering Event by any Participating Counterparty; or
(ii) other than the termination of the forbearance period under the First
Forbearance Agreement or the Second Forbearance Agreement, the termination of
any forbearance or standstill or similar agreement by any Non-Participating
Counterparty to any repurchase agreement, swap agreement or other derivative
contract with any of the Companies; and

 

(r)on a weekly basis during the Forbearance Period, the Companies shall provide
reasonably detailed written reports on the progress of the Companies in their
recapitalization and refinancing process.

 

11.            Releases. Upon execution of this Agreement by each of the
Companies and each of the Participating Counterparties, the Companies, on behalf
of themselves and their successors or assigns (collectively, the “Releasing
Parties”) releases, waives and forever discharges (and further agrees not to
allege, claim or pursue) any and all claims, rights, causes of action,
counterclaims or defenses of any kind whatsoever whether in law, equity or
otherwise (including, without limitation, any claims relating to (i) the making
or administration of transactions under the Applicable Agreements (including any
acts or omissions in respect of margin calls, related valuations, and notice
requirements), including, without limitation, any such claims and defenses based
on fraud, mistake, duress, usury or misrepresentation, or any other claim based
on so-called “lender liability” theories, (ii) any covenants, agreements, duties
or obligations set forth in the Applicable Agreements, (iii) increased financing
costs, interest or other carrying costs, (iv) penalties, lost profits or loss of
business opportunity, (vi) legal, accounting and other administrative or
professional fees and expenses and incidental, consequential and punitive
damages payable to third parties, (vii) damages to business reputation,
(viii) any claims arising under 11 U.S.C. §§ 541-550 or any claims for avoidance
or recovery under any other federal, state or foreign law equivalent, or
(ix) any claims arising from any actual or alleged decline in the value of any
Applicable Assets during the Forbearance Period), which any of the Releasing
Parties might otherwise have or may have against the Participating
Counterparties, their present or former subsidiaries and affiliates or any of
the foregoing’s officers directors, employees, attorneys or other
representatives or agents (collectively, the “Releasees”) in each case on
account of any conduct, condition, act, omission, event, contract, liability,
obligation, demand, covenant, promise, indebtedness, claim, right, cause of
action, suit, damage, defense, judgment, circumstance or matter of any kind
whatsoever which existed, arose or occurred at any time prior to the date of
this Agreement relating to the Applicable Agreements, this Agreement and/or the
transactions contemplated thereby or hereby (any of the foregoing, a “Claim”).
Each of the Releasing Parties expressly acknowledges and agrees, with respect to
the Claims, that it waives, to the fullest extent permitted by applicable law,
any and all provisions, rights, and benefits conferred by any applicable U.S.
federal or state law, or any principle of U.S. common law, that would otherwise
limit a release or discharge of any unknown Claims pursuant to this paragraph.
Furthermore, each of the Releasing Parties hereby absolutely, unconditionally
and irrevocably covenants and agrees with and in favor of each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released and/or discharged by the Releasing
Parties pursuant to paragraph. Except as provided for in Section 12 with respect
to a Participating Counterparty that breaches this Agreement, the foregoing
release, covenant and waivers of this paragraph shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby or the termination of the Applicable Agreements, this Agreement or any
provision thereof.

 



10 

 

 

12.            Remedies for Breach by Participating Counterparty. Any
Participating Counterparty that fails to comply with any material term of this
Agreement during the Forbearance Period (a “Non-Complying Counterparty”), which
failure remains uncured for a period of two (2) business days following such
Participating Counterparty’s receipt of written notice of such non-compliance,
and which failure to comply has been determined by a final, non-appealable order
of a court of competent jurisdiction, shall (i) be deemed immediately to have
forfeited its lien on the Designated Assets; and (ii) no longer be deemed a
Releasee (and the release provided to such Participating Counterparty and its
related Releasees shall defease retroactively and be of no force or effect
whatsoever). For the avoidance of doubt, (i) a Participating Counterparty’s
exercise of any rights or remedies following the Forbearance Period shall not be
deemed a breach of this Agreement, and (ii) no Participating Counterparty shall
be deemed a Non-Complying Counterparty solely by virtue of such Participating
Counterparty failing to extend its agreements under Section 1 at the end of the
Forbearance Period.

 

13.            No Waiver of Rights or Remedies. The Participating Counterparties
and the Companies agree that other than as expressly set forth herein, nothing
in this Agreement or the performance by the parties of their respective
obligations hereunder constitutes or shall be deemed to constitute a waiver of
any of the parties’ rights or remedies under the terms of such Applicable
Agreement or applicable law, all of which are hereby reserved, including without
limitation, (i) any rights that the Participating Counterparties may have to
charge interest at a post-default rate under the terms of such Applicable
Agreement, and (ii) any rights or remedies in connection with any bankruptcy
proceedings in respect of a Seller Entity (to which this Agreement shall not
apply). Except as expressly set forth in this Agreement, this Agreement is not
intended to be, and shall not be deemed or construed to be, an amendment,
supplement, modification, cure, satisfaction, reinstatement, novation, or
release of the Applicable Agreements or any indebtedness incurred thereunder or
evidenced thereby. The parties further agree that the running of all statutes of
limitation and the doctrine of laches applicable to all claims or causes of
action that the Participating Counterparties may be entitled to take or bring in
order to enforce their rights and remedies against the Seller Entities are, to
the fullest extent permitted by law, tolled and suspended during the Forbearance
Period. This Agreement is limited in nature and nothing herein shall be deemed
to establish a custom or course of dealing between any Participating
Counterparty and any Seller Entity. Except as set forth in Section 12 hereof, in
no event shall this Agreement extinguish the obligations for the payment of
money outstanding under any Applicable Agreement or discharge or release any
collateral or other security therefor.

 



11 

 

 

14.            Sale of Claims During Forbearance Period. During the Forbearance
Period and provided that no Triggering Event shall have occurred, but subject to
the provisions of Section 7 hereof, no Participating Counterparty may sell or
otherwise transfer (either directly or indirectly) any claim it may have arising
out of any Applicable Agreement to any person other than another Participating
Counterparty, or an affiliate thereof that expressly agrees to be bound by the
terms of this Agreement, without the prior written consent of the Required
Counterparties. In no event shall any claims be sold or otherwise transferred
(whether directly or indirectly) to the Companies.

 

15.            Safe Harbor. Each of the parties hereto intend (i) for this
Agreement to qualify for the safe harbor treatment provided by the Bankruptcy
Code and for each of the Participating Counterparties to be entitled to all of
the rights, benefits and protections afforded to Persons under the Bankruptcy
Code with respect to a “repurchase agreement” as defined in Section 101(47) of
the Bankruptcy Code, a “securities contract” as defined in Section 741(7) of the
Bankruptcy Code and a “master netting agreement” as defined in Section 101(38A)
of the Bankruptcy Code, and that all payments and other transfers made under or
pursuant to this Agreement are deemed “margin payments” or “settlement
payments,” as defined in Section 741 of the Bankruptcy Code, (ii) that the grant
of security interest set forth in this Agreement are intended to constitute a
security agreement or other arrangement or other credit enhancement related to
each Applicable Agreement and transactions thereunder as defined under Sections
101(47)(A)(v) and 741(7)(A)(xi) of the Bankruptcy Code and a “master netting
agreement” as defined in Section 101(38A) of the Bankruptcy Code, and (iii) that
each Participating Counterparty (for so long as such Participating Counterparty
is a “financial institution,” “financial participant” or other entity listed in
Section 555, 559, 561, 362(b)(6), 362(b)(7) or 362(b)(27) of the Bankruptcy
Code) shall be entitled to, without limitation, the liquidation, termination,
acceleration, netting, set-off, and non-avoidability rights afforded to parties
such as such Participating Counterparty to “repurchase agreements” pursuant to
Sections 559, 362(b)(7) and 546(f) of the Bankruptcy Code, “securities
contracts” pursuant to Sections 555, 362(b)(6) and 546(e) of the Bankruptcy Code
and “master netting agreements” pursuant to Sections 561, 362(b)(27) and
546(j) of the Bankruptcy Code. The parties hereto further acknowledge and agree
that if any Participating Counterparty is an “insured depository institution,”
as such term is defined in the Federal Deposit Insurance Act, as amended
(“FDIA”), then this Agreement hereunder is a “qualified financial contract,” as
that term is defined in FDIA and any rules, orders or policy statements
thereunder (except insofar as the type of assets subject to this Agreement would
render such definition inapplicable). The parties hereto further acknowledge and
agree that this Agreement constitutes a “netting contract” as defined in and
subject to Title IV of the Federal Deposit Insurance Corporation Improvement Act
of 1991 (“FDICIA”) and each payment entitlement and payment obligation under any
Transaction shall constitute a “covered contractual payment entitlement” or
“covered contractual payment obligation,” respectively, as defined in and
subject to FDICIA (except insofar as a party is not a “financial institution” as
that term is defined in FDICIA). The parties agree that the terms of Section 1
and Section 2 and the related defined terms of the form of bilateral template
entitled “Full-Length Omnibus (for use between U.S. G-SIBs and Corporate
Groups)” published by ISDA on November 2, 2018 (currently available on the 2018
ISDA U.S. Resolution Stay Protocol page at www.isda.org), are hereby
incorporated into and form a part of this Agreement, and for such purposes this
Agreement shall be deemed a “Covered Agreement,” each party that is a Covered
Entity shall be deemed a “Covered Entity” and each party (whether or not it is a
Covered Entity) shall be deemed a “Counterparty Entity” with respect to each
other party that is a Covered Entity. For purposes of the foregoing sentence
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 



12 

 

 

16.            Governing Law; Jurisdiction; Waiver of Jury Trial.

 

(a)This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York, notwithstanding its conflict
of laws principles or any other rule, regulation or principle that would result
in the application of any other state’s law.

 

(b)EACH PARTY HERETO HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE
OR FEDERAL COURT LOCATED WITHIN THE BOROUGH OF MANHATTAN, CITY OF NEW YORK,
STATE OF NEW YORK AND APPELLATE COURTS FROM EITHER OF THEM AND IRREVOCABLY
AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT SHALL BE LITIGATED IN SUCH COURTS. EACH PARTY HERETO EXPRESSLY SUBMITS
AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE
OF FORUM NON CONVENIENS.

 

(c)EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).

 



13 

 

 

15.            Entire Agreement. This Agreement, together with all Applicable
Agreements to which the parties are bound, the First Forbearance Agreement, the
Second Forbearance Agreement, and the Security Documents constitute the entire
agreement of the parties hereto with respect to the subject matter hereof and
supersede all prior and contemporaneous agreements and understandings relating
to any Acknowledged Events of Default.

 

16.            Modifications. No part or provision of this Agreement may be
changed, modified, waived, discharged or terminated except by mutual written
agreement of all of the parties hereto. Except as so mutually agreed, the
Companies agree that, during the Forbearance Period, they will not permit any
party hereto to be relieved of any of its obligations hereunder or take any
similar action that would have a comparable effect.

 

17.            Defined Terms. The definitions set forth in this Agreement are
for convenience only and shall have no bearing on the characterization of any
agreement or qualification of any agreement for the protections afforded in 11
U.S.C. §§ 362, 546, 553, 555-561.

 

18.            Successors and Assigns. This Agreement shall inure to the benefit
of and bind each of the parties and their respective successors and assigns.

 

19.            Headings. The headings used in this Agreement are for convenience
only and will not be deemed to limit, amplify or modify, the terms of this
Agreement.

 

20.            Counterparts. This Agreement may be executed in counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same instrument, and the
words “executed,” signed,” “signature,” and words of like import as used above
and elsewhere in this Agreement or in any other certificate, agreement or
document related to this transaction shall may include, in addition to manually
executed signatures, images of manually executed signatures transmitted by
facsimile or other electronic format (including, without limitation, “pdf”,
“tif” or “jpg”) and other electronic signatures (including, without limitation,
any electronic sound, symbol, or process, attached to or logically associated
with a contract or other record and executed or adopted by a person with the
intent to sign the record).  The use of electronic signatures and electronic
records (including, without limitation, any contract or other record created,
generated, sent, communicated, received, or stored by electronic means) shall be
of the same legal effect, validity and enforceability as a manually executed
signature or use of a paper-based record-keeping system to the fullest extent
permitted by applicable law, including the Federal Electronic Signatures in
Global and National Commerce Act, the New York State Electronic Signatures and
Records Act and any other applicable law, including, without limitation, any
state law based on the Uniform Electronic Transactions Act or the Uniform
Commercial Code.

 

21.            Certain Definitions.

 

(a)“Aggregate Securities Net Loss” shall mean, as determined on any date of
determination, the aggregate net losses incurred from and including April 10,
2020 by a Participating Counterparty in connection with one or more sales of
Securities Assets.

 



14 

 

 

(b)“Collateral Agent” shall mean Wilmington Trust as collateral agent for the
Participating Counterparties, or such other collateral agent as agreed by the
Companies and the Participating Counterparties.

 

(c)“Loan Assets” shall mean Applicable Assets that are mortgage loans, REO
properties and interests therein (other than Securities Assets).

 

(d)“Loan Balance” shall mean, as determined as of the date of any sale of Loan
Assets, the principal amount owed to a Participating Counterparty under the
Applicable Agreements in respect of the Loan Assets subject to such sale.

 

(e)“Non-Participating Counterparties” shall mean counterparties under repurchase
agreements and other related agreements similar in nature to the Applicable
Agreements with any one or more of the Companies, other than the Participating
Counterparties.

 

(f)“Pro Rata Realized Losses” shall mean for each Participating Counterparty a
fraction the numerator of which is an amount equal to such Participating
Counterparty’s realized losses under the applicable Applicable Agreements and
the denominator of which is the sum of all Participating Counterparties’
realized losses, in each case, calculated upon the close-out of all of the
transactions under the applicable Applicable Agreements (with realized losses
being determined in each instance (after giving effect to the netting and setoff
of any cash collateral or other margin held by such Participating Counterparty)
by either (i) a disposition (including a Participating Counterparty’s buying in)
of the related Applicable Assets within 180 days following the expiration of the
Forbearance Period and in accordance with such Applicable Agreement or
(ii) agreement of the Companies, in consultation with the Required
Counterparties).

 

(g)“Pro Rata UPB Share” shall mean for each Participating Counterparty a
fraction the numerator of which is an amount equal to the sum of the unpaid
principal balances (net of any cash collateral or other margin) for such
Participating Counterparty’s Applicable Agreements and the denominator of which
is an amount equal to the sum of the unpaid principal balances (net of any cash
collateral or other margin) for all of the Applicable Agreements, in each case,
based on the unpaid principal balances (net of any cash collateral or other
margin), as calculated by the Companies based on each Participating
Counterparty’s unpaid principal balances as of close of business on June 12,
2020.

 

(h)“Required Counterparties” shall mean, as of any date of determination,
Participating Counterparties that collectively hold a majority of the aggregate
gross principal balance of Applicable Agreements to which one or more Companies
is a party as of such date of determination.

 

(i)“Securities Assets” shall mean Applicable Assets that are securities.

 



15 

 

 

(j)“Securities Balance” shall mean, as determined as of April 10, 2020, the
aggregate amount owed to a Participating Counterparty under the Applicable
Agreements in respect of Securities Assets.

 

(k)“Security and Collateral Agency Agreement” shall mean that certain Security
and Collateral Agency Agreement dated as of April 10, 2020, among the Companies,
Wilmington Trust, National Association, as agent for the First Forbearance
Counterparties, and the First Forbearance Counterparties.

 

(l)“Security Documents” shall mean the Security and Collateral Agency Agreement,
and any custodial, account or other agreements perfecting the liens granted in
the Security and Collateral Agency Agreement, each in form and substance
satisfactory to the First Forbearance Counterparties.

 

(m)“Triggering Event” shall mean any of the following:

 

(i)the failure of any Company to comply with any term, condition, or covenant
set forth in this Agreement or any of the Security Documents;

 

(ii)the inaccuracy of any representation or warranty made by the Companies
herein in any material respect on or as of the date made;

 

(iii)any Seller Entity under the debtor relief laws of the United States or
other applicable jurisdictions from time to time in effect, including but not
limited to the United States Bankruptcy Code (a) commences or seeks to commence
a voluntary case or proceeding; (b) consents to a voluntary case or proceeding;
(c) consents to the appointment of a custodian, receiver, liquidator, trustee,
monitor, sequestrator or similar official of it (or them) for all or any
substantial part of its property; (d) makes or seeks to make a general
assignment for the benefit of its (or their) creditors; (e) files or takes steps
to file an answer or consent seeking reorganization or relief; or (f) consents
to the filing of a petition in bankruptcy or any similar proceeding;

 

(iv)an involuntary case under the United States Bankruptcy Code or other
applicable debtor relief law is commenced against any Seller Entity and the
petition is not controverted within 10 days, or is not dismissed within 45 days
after the filing thereof;

 

(v)a custodian, receiver, liquidator, trustee, monitor, sequestrator or similar
official is appointed out of court with respect to any Seller Entity, or with
respect to all or any substantial part of the assets or properties of the Seller
Entities;

 

(vi)any of the Seller Entities shall make a dividend or other distribution on
any preferred or common stock;

 

(vii)the independent directors of any Seller Entity shall receive compensation
other than common stock in such Seller Entity, except with respect to
independent directors of special purpose entity Seller Entity subsidiaries of
MFA Financial, Inc.;

 



16 

 

 

(viii)other than as expressly permitted under this Agreement, including payments
contemplated in the budget annexed hereto as Schedule 4, or as otherwise agreed
to by the Required Counterparties, any payments shall be made to or liens or
collateral granted for the benefit of any repurchase agreement, forward
transaction agreement, hedging agreement, ISDA agreement, warehouse agreement,
swap agreement, or loan agreement counterparty other than to a Participating
Counterparty under or in connection with an Applicable Agreement or to any agent
or lender with respect to any material indebtedness of the Companies;

 

(ix)the exercise of remedies (i) in connection with a Triggering Event by any
Participating Counterparty, or (ii) in connection with compliance with FINRA
Rule 4210 by Participating Counterparties holding an aggregate gross principal
balance in excess of $500 million as long as the applicable Participating
Counterparties have exercised good faith efforts to obtain a waiver of, an
extension pursuant to, or to otherwise excuse compliance with, FINRA Rule 4210;

 

(x)the Security Documents cease to create a valid and perfected first priority
security interest in the Designated Assets after such perfection occurs in
accordance with the terms of the First Forbearance Agreement and the Security
Documents;

 

(xi)unless otherwise agreed upon by the Participating Counterparties, payment
being made by the Companies to any repurchase agreement counterparty, including
without limitation the Participating Counterparties and the Non-Participating
Counterparties (other than as expressly set forth herein); provided that no
Triggering Event shall be deemed to have occurred pursuant to the foregoing
clause (viii) or this clause (xi) due to any Seller Entity complying with its
obligations as lender, buyer or other type of financing provider under any
financing, repurchase transaction or similar arrangement;

 

(xii)the receipt by any of the Participating Counterparties from, or the
publication by, any of the Companies of any threat of litigation (other than in
connection with a breach of this Agreement by a Participating Counterparty); or

 

(xiii)the commencement of any lawsuit by any of the Companies against any
Participating Counterparty arising out of or with respect to, or in connection
with, any repurchase agreements, or any related agreements (other than in
connection with a breach of this Agreement by a Participating Counterparty);

 

(xiv)any Company shall take any actions within such Company’s control to have
the DTC repo tracker turned “on” with respect to assets subject to the relevant
Applicable Agreements;

 



17 

 

 

(xv)the failure by any Company to take the actions within such Company’s control
within two (2) business days of actual notice to, or actual knowledge by, such
Company to have the DTC repo tracker turned “off” with respect to assets subject
to the relevant Applicable Agreements;

 

(xvi)the failure of any Company to remit to the applicable Participating
Counterparty income or proceeds received by such Company with respect to assets
subject to the relevant Applicable Agreements within one (1) business day of
actual notice to, or actual knowledge by, such Company of receipt of such income
or proceeds; or

 

(xvii)the CMBX.NA.AAA.13 Index has remained 20% below the level of the
CMBX.NA.AAA.13 Index as of the commencement of the Forbearance Period for three
(3) consecutive business days.

 

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 



18 

 

 

 

SELLER ENTITIES:

 

Signature Page to MFA Third Global Forbearance Agreement 

 



 

 

 



  MFA Securitization Holdings LLC,   as a Seller Entity       By: /s/ Bryan
Wulfsohn   Name: Bryan Wulfsohn   Title: Vice President

  

Signature Page to MFA Third Global Forbearance Agreement

 



 

 

 



  MFResidential Assets I, LLC,   as a Seller Entity       By: /s/ Bryan Wulfsohn
  Name: Bryan Wulfsohn   Title: Vice President

  

Signature Page to MFA Third Global Forbearance Agreement

 



 

 

 



  MFA Securities Holdings LLC, as a   Seller Entity       By: /s/ Bryan Wulfsohn
  Name: Bryan Wulfsohn   Title: Vice President

  

Signature Page to MFA Third Global Forbearance Agreement

 



 

 

 



  MFA Kittiwake Investments Ltd., as a   Seller Entity       By: /s/ Bryan
Wulfsohn   Name: Bryan Wulfsohn   Title: Vice President

  

Signature Page to MFA Third Global Forbearance Agreement

 



 

 

 



  MFRA Trust 2014-1   MFRA Trust 2014-2   MFRA Trust 2015-1   MFRA Trust 2016-1
  MFRA Trust 2019-1   MFRA Trust 2019-2,   each as a Seller Entity,       By:
MFResidential Assets I, LLC,   as Administrator       By: /s/ Bryan Wulfsohn  
Name: Bryan Wulfsohn   Title: Vice President

 





Signature Page to MFA Third Global Forbearance Agreement





 



 

 

 



  DIPLOMAT PROPERTY HOLDINGS CORP.,   as a Seller Entity       By: /s/ Bryan
Wulfsohn   Name: Bryan Wulfsohn   Title: Vice President

  

Signature Page to MFA Third Global Forbearance Agreement

 



 

 

 



  CLEEK INVESTMENT HOLDINGS LLC, as a   Seller Entity       By: /s/ Bryan
Wulfsohn   Name: Bryan Wulfsohn   Title: Vice President

  

Signature Page to MFA Third Global Forbearance Agreement

 





 

 

 



  BEAUMONT SECURITIES HOLDINGS, LLC, as a   Seller Entity       By: /s/ Bryan
Wulfsohn   Name: Bryan Wulfsohn   Title: Vice President

  

Signature Page to MFA Third Global Forbearance Agreement

 





 

 

 



  DEEPWOOD RESIDENTIAL ASSETS, LLC, as a   Seller Entity       By: /s/ Bryan
Wulfsohn   Name: Bryan Wulfsohn   Title: Vice President    

  

Signature Page to MFA Third Global Forbearance Agreement

 





 

 



 



  DIPLOMAT PROPERTY MANAGER, LLC, as a   Seller Entity       By: /s/ Bryan
Wulfsohn   Name: Bryan Wulfsohn   Title: Vice President

 



Signature Page to MFA Third Global Forbearance Agreement

  



 

 

 

 

  SPARTAN PROPERTY MANAGER, LLC, as a Seller Entity       By: /s/ Bryan Wulfsohn
  Name: Bryan Wulfsohn   Title: Vice President

 

Signature Page to MFA Third Global Forbearance Agreement

 





 

 

  MFA Financial, Inc.,   as a Seller Entity and Guarantor       By: /s/ Bryan
Wulfsohn   Name: Bryan Wulfsohn   Title: SVP and Co-CIO

 

Signature Page to MFA Third Global Forbearance Agreement

 





 

 

PARTICIPATING COUNTERPARTIES:

 

Signature Page to MFA Third Global Forbearance Agreement

 





 

 

  ALPINE SECURITIZATION LTD, as a Participating Counterparty, by CREDIT SUISSE
AG, NEW YORK BRANCH as Attorney-in-Fact       By: /s/ Kevin Quinn   Name: Kevin
Quinn   Title: Vice President       By: /s/ Patrick Duggan   Name: Patrick
Duggan   Title: Vice President

 

Signature Page to MFA Third Global Forbearance Agreement

 





 

 

  bank of america, n.a., as a Participating Counterparty       By: /s/ Michael
J. Berg   Name: Michael J. Berg   Title: Director

 

Signature Page to MFA Third Global Forbearance Agreement

 





 

 

  bofa securities, inc., as a Participating Counterparty       By: /s/ Michael
J. Berg   Name: Michael J. Berg   Title: Director

 

Signature Page to MFA Third Global Forbearance Agreement

  





 

 

  Barclays Bank PLC, as a Participating Counterparty       By: /s/ Robert
Silverman   Name: Robert Silverman   Title: Managing Director

 

Signature Page to MFA Third Global Forbearance Agreement

 





 

 

  Barclays Capital Inc., as a Participating Counterparty       By: /s/ Robert
Silverman   Name: Robert Silverman   Title: Managing Director

 

Signature Page to MFA Third Global Forbearance Agreement

 





 

 

  credit suisse ag, cayman islands branch, as a Participating Counterparty      
By: /s/ Elie Chau   Name: Elie Chau   Title: Vice President       By: /s/ Ernest
Calabrese   Name: Ernest Calabrese   Title: Authorized Signatory

 

Signature Page to MFA Third Global Forbearance Agreement

 





 

 

  Goldman Sachs Bank USA, as a Participating Counterparty       By: /s/ Rajiv
Kamilla   Name: Rajiv Kamilla   Title: Authorized Signatory

 

Signature Page to MFA Third Global Forbearance Agreement

 





 

 

  Goldman Sachs Lending Partners LLC, as a Participating Counterparty       By:
/s/ Rajiv Kamilla   Name: Rajiv Kamilla   Title: Authorized Signatory        

 

Signature Page to MFA Third Global Forbearance Agreement

 





 

 

  Goldman, Sachs & Co., as a Participating Counterparty       By: /s/ Rajiv
Kamilla   Name: Rajiv Kamilla   Title: Authorized Signatory

 

Signature Page to MFA Third Global Forbearance Agreement

 





 

 

  morgan stanley bank, n.a., as a Participating Counterparty       By: /s/
Darius Houseal   Name: Darius Houseal   Title: Authorized Signatory

 

Signature Page to MFA Third Global Forbearance Agreement

 





 

 

  wells fargo bank, n.a., as a Participating Counterparty       By: /s/ Chris
Allbright   Name: Chris Allbright   Title: Assistant Vice President

 

Signature Page to MFA Third Global Forbearance Agreement

 





 

 

  wells FARGO securities, llc, as a Participating Counterparty       By: /s/
Romona Lingerfelt   Name: Romona Lingerfelt   Title: Authorized Signatory

 

Signature Page to MFA Third Global Forbearance Agreement

 





 

 

SCHEDULE 1

 

Participating Counterparties

 

1. Alpine Securitization LTD 2. Bank of America, N.A. 3. BofA Securities, Inc.
4. Barclays Bank PLC 5. Barclays Capital Inc. 6. Credit Suisse AG, Cayman
Islands Branch 7. Goldman Sachs Bank USA 8. Goldman Sachs Lending Partners LLC
9. Goldman, Sachs & Co. 10. Morgan Stanley Bank, N.A. 11. Wells Fargo Bank, N.A.
12. Wells Fargo Securities, LLC

 





 